                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                         :
                                                  :
                                                  :
        v.                                        : CRIMINAL No.: 1:16-cr-00051-CCB
                                                  :               1:17-cr-00106-CCB
 MOMODU GONDO,                                    :
                                                  :
        Defendant.                                :


         DEFENSE MOTION FOR LEAVE TO SUPPLEMENT MOTION
    FOR COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

       Mr. Gondo requests leave to supplement his Motion to Compassionate Release under 18

U.S.C. § 3582(c)(1)(A) filed on August 5, 2020, in order to provide an update regarding Mr.

Gondo’s treatment and his deteriorating medical condition.

       1.      On August 5, 2020, Mr. Gondo filed a memorandum in Support of Mr. Gondo’s

Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

       2.      Over the last two months, Mr. Gondo’s physical condition has continued to worsen

and Mr. Gondo has been prescribed with PredniSONE, another immuno-suppressant drug, which

places him at greater risk of becoming severely ill if he contracts COVID-19, according to the

Center for Disease Control. (See, https://tinyurl.com/y9chuzkm) (last viewed on October 5, 2020).

       3.      On August 31, 2020, Mr. Gondo was seen for a sick call by Angela Bellamy, RN.

Mr. Gondo reported multiple new boils and abscesses on his body, one on each armpit, and one

on his right clavicle. (Exhibit A, Bureau of Prisons, Health Encounter, August 31, 2020).

       4.      Ms. Bellamy observed and noted that each armpit had nodules. The boil in the left

armpit had healed and was no longer draining. The armpit was now dry but with a crusted area.

The boil on the right armpit was intact. Ms. Bellamy also reported the boil to the right clavicle.


                                                 1
       5.      On September 10, 2020, Mr. Gondo was seen by Caleb Meyer, Assistant Physician.

(Exhibit B, Bureau of Prisons, Health Services, September 10, 2020). During this examination, he

reported an abscess to his right upper face. (Exhibit B, Bureau of Prisons, Health Services,

September 10, 2020, p. 1/3).

       6.      Mr. Gondo also reported during this visit the symptoms that he has been

experiencing for the last month, such as daily stools, from one per day to three per day, which

included blood at times. He also reported that he suffered from intermittent pain to his rectum and

lower abdomen. (Exhibit B, Bureau of Prisons, Health Services, September 10, 2020, p. 1/3).

       7.      These symptoms are all consistent with his Crohn’s disease being active again,

having “flared up.” (Exhibit C, Crohn’s and Colitis Foundation, Managing Flares and IBD

Symptoms, p. 4/24) (See, https://tinyurl.com/y2cdwdez) (last viewed on October 5, 2020).

       8.      Mr. Gondo was prescribed predniSONE for his Crohn’s flare by Mr. Meyer.

(Exhibit B, Bureau of Prisons, Health Services, September 10, 2020, p. 2/3).

       9.      According to the Physician’s Desk Reference, PredniSONE is used “[f]or the

treatment of inflammatory bowel disease, including Crohn's disease and (…) [f]or short-term

treatment of acute exacerbations of Crohn’s disease. (See, https://tinyurl.com/y3s27cz2) (last

viewed on October 5, 2020). PredniSONE is a glucocorticoid, which is immuno-suppressive drug

“that prevent or suppress inflammation and immune responses when administered at

pharmacological doses.” Id.

       10.     Mr. Gondo timely received his Remicade treatment through intravenous injection

on September 9, 2020. However, the treatment was administered, like last time, without checking

his weight or vitals. The Crohn’s and Colitis Foundation describes that missed medications or

incorrect dosing can affect flares and worsen symptoms. (See, https://tinyurl.com/y2cdwdez).



                                                2
       11.     Mr. Gondo has still not seen a Gastrointestinal doctor since October of 2019. He

usually sees a GI every six month to monitor his Crohn’s disease and the course of treatment.

Because of COVID-19, his GI appointment, which was due in May 2019, has not occurred and is

still “pending” according to Mr. Meyer. (Exhibit B, Bureau of Prisons, Health Services, September

10, 2020, p. 1/3).

       12.     Mr. Gondo has demonstrated extraordinary and compelling reasons for

compassionate release.

                                            Respectfully submitted,

                                            Isabelle Raquin /s/

                                            Isabelle Raquin, #20267
                                            RaquinMercer LLC
                                            5906 Hubbard Drive
                                            Rockville, MD 20852
                                            Tel: (301) 880-9260
                                            Fax: (833) 816-5605
                                            Email: Isabelle@RaquinMercer.com

                                            Appointed Counsel for Momodu Gondo


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of October, 2020, a copy of foregoing
Defendant’s Motion for Leave to Supplement Motion for Compassionate Release was
electronically filed with the Clerk of the Court using the CM/ECF system. I certify that all
participants in the case are registered CM/ECF users and that service will be accomplished by the
CM/ECF system.


                                            Isabelle Raquin /s/

                                            Isabelle Raquin, #20267




                                               3
